Citation Nr: 1025900	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the 
left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of the 
right knee, with a tear of the lateral meniscus, originally 
evaluated as 10 percent disabling, 100 percent disabling from 
December 10, 2008 to January 31, 2010, and 30 percent disabling 
beginning February 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to November 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the Veteran's claims for increased 
ratings for left and right knee disabilities, each evaluated as 
10 percent disabling.

In December 2008 and January 2009 rating decisions, the RO 
assigned a 100 percent disability evaluation effective December 
10, 2008, for total right knee replacement, and an evaluation of 
30 percent for that disability beginning February 1, 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was afforded a VA examination in January 2010.  The 
examiner noted that there was pain with motion in both knees, but 
did not report the points at which pain began.  Painful motion 
can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. 
App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Hence, it is necessary to know when pain begins in 
order to rate the disability.

A February 2006 VA compensation and pension examiner noted the 
Veteran's last X-rays were dated April 2003 and that he was to 
have additional X-rays conducted the following week at VAMC West 
Haven.  Additionally, in a March 2008 VA treatment record, it was 
noted the examiner requested a weight-bearing X-ray of both knees 
prior to the Veteran's April 2008 appointment.  The Veteran 
reported that he had undergone X-ray examination of the knees 
following his right knee replacement.  Reports of the X-ray 
examinations are not associated with the claims file.

The most recent VA clinical records of record are dated in May 
2009 from VAMC Boston (excluding a January 2010 VA examination).  
In light of a review of the claims file, the Board finds that 
there may be additional VA treatment records pertinent to the 
claim that are outstanding.  Because these may include records 
that are pertinent to the Veteran's claims, they are relevant and 
should be obtained. 38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's VA 
treatment for bilateral knee disabilities 
since March 2009, as well as reports of 
the X-ray examinations that reportedly 
took place in February 2006, March 2008, 
and after December 2008.  All attempts to 
secure these records must be documented in 
the claims file.

2.  After available treatment records have 
been secured, the claims files should be 
returned to the examiner who provided the 
January 2010 VA examination to report the 
point at which there was pain on flexion 
and extension of the knees.  The examiner 
should note whether any additional records 
change any of the findings or opinions 
reported on the January 2010 examinations.  
If the examiner is unavailable or unable 
to provide the needed information, the 
Veteran should be afforded a new VA 
examination to evaluate the current 
severity of the service connected knee 
disabilities.

The examiner should provide a rationale 
for this opinion that takes into account 
the Veteran's reports.

If the examiner who conducted the January 
2010 VA examination is unavailable, 
another physician may review the claims 
file and provide the necessary opinion.  
If further examinations are recommended, 
they should be conducted.

3.  If any issue on appeal remains denied, 
the RO or 
AMC should issue a supplemental statement 
of the case.  The case should then be 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


